Exhibit 10.38

E*TRADE GROUP, INC.

NOTE SECURED BY DEED OF TRUST

$1,600,000.00 February 28, 2000
Menlo Park, California

 

              FOR VALUE RECEIVED, DENNIS LUNDIEN (“Maker”) promises to pay to
the order of E*TRADE Group, Inc, (“Corporation”), at its corporate offices at
4500 Bohannon Drive, Menlo Park, CA 94025, the principal sum of One Million Six
Hundred Thousand Dollars ($1,600,000.00), together with all accrued interest
thereon (the “Loan”), upon the terms and conditions specified below.

              1. Interest. Interest shall accrue on the unpaid balance
outstanding from time to time under this Note at six and two tenths percent
(6.2%), compounded annually. All computations of interest shall be made on the
basis of a year of 360 days for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
is payable. Anything herein to the contrary notwithstanding, if during any
period for which interest is computed hereunder the amount of interest computed
on the basis provided for in this Note, together with all fees, charges and
other payments which are treated as interest under applicable law, as provided
for herein or in any other document executed in connection herewith, would
exceed the amount of such interest computed on the basis of the Highest Lawful
Rate (as defined below), Maker shall not be obligated to pay, and Corporat ion
shall not be entitled to charge, collect, receive, reserve or take, interest in
excess of the Highest Lawful Rate, and during any such period the interest
payable hereunder shall be computed on the basis of the Highest Lawful Rate. As
used herein, “Highest Lawful Rate” means the maximum non-usurious rate of
interest, as in effect from time to time, which may be charged, contracted for,
reserved, received or collected by Corporation in connection with this Note
under applicable law.

              2. Principal. The entire principal balance of this Note, together
with all accrued and unpaid interest, shall become due and payable in one lump
sum on March 1, 2002.

              3. Payment. All payments of principal and interest on the Loan
shall be made without offset or deduction and shall be made in immediately
available lawful tender of the United States and shall be applied first to the
payment of all accrued and unpaid interest and then to the payment of principal.
Prepayment of the principal balance of this Note, together with all accrued and
unpaid interest, may be made in whole or in part at any time without penalty.
Whenever any payment hereunder shall be stated to be due, or whenever any
interest payment date or any other date specified hereunder would otherwise
occur, on a day other than a Business Day (as defined below), then such payment
shall be made, and such interest payment date or other date shall occur, on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest hereunder. As used herein,
“Business Day” means a day (i) other than Saturday or Sunday, and (ii) on which
commercial banks are open for business in San Francisco, California.

              4. Representations and Warranties. Maker represents and warrants
to Corporation that this Note does not contravene any contractual or judicial
restriction binding on or affecting Maker and that this Note is the legal, valid
and binding obligation of Maker enforceable against Maker in accordance with its
terms.

              5. Notice. Maker agrees to notify Corporation of the incurrence of
any other indebtedness secured by the Collateral (as defined below) prior to the
incurrence thereof.

              6. Events of Acceleration. The entire unpaid principal balance of
this Note, together with all accrued and unpaid interest, shall become
immediately due and payable prior to the specified due date of this Note upon
the occurrence of one or more of the following events:

                     a. the failure to make any payment of principal, interest
or any other amount payable hereunder when due under this Note or the breach of
any other condition, obligation or covenant under this Note;

 

--------------------------------------------------------------------------------

 

                     b. the breach of any representation or covenant under the
Deed of Trust (as defined below);

                     c. the filing of a petition by or against Maker under any
provision of the Bankruptcy Reform Act, Title 11 of the United States Code, as
amended or recodified from time to time, or under any similar law relating to
bankruptcy, insolvency or other relief for debtors and the continuation of such
petition without dismissal for a period of thirty (30) days or more, or
appointment of a receiver, trustee, custodian or liquidator of or for all or any
part of the assets or property of Maker; or the insolvency of Maker; or the
making of a general assignment for the benefit of creditors by Maker;

                     d. Maker’s death or incapacity;

                     e. any of the documents relating to the Collateral after
delivery thereof shall for any reason be revoked or invalidated, or otherwise
cease to be in full force and effect, or Maker or any other person shall contest
in any manner the validity or enforceability thereof, or Maker or any other
person shall deny that it has any further liability or obligation thereunder; or
any of the documents relating to the Collateral for any reason, except to the
extent permitted by the terms thereof, shall cease to create a valid and
perfected first priority lien in any of the Collateral purported to be covered
thereby;

                     f. the expiration of the thirty (30)-day period following
the date Maker ceases for any reason to remain in Corporation’s employ;

                     g. the incurrence by Maker of any other indebtedness
secured by the Collateral which has not been consented to by the Corporation;

                     h. an acquisition of Corporation (whether by merger or
acquisition of all or substantially all of Corporation’s assets or outstanding
voting stock) for consideration payable in cash or freely-tradable securities;
provided, however, that if the Pooling of Interest Method, as described in
Accounting Principles Board Opinion No. 16, is used to account for the
acquisition for financial reporting purposes, acceleration shall not occur prior
to the end of the sixty (60)-day period immediately following the end of the
applicable restriction period required under Accounting Series Release Numbers
130 and 135; or

                     i. the occurrence of any event of default under the Deed of
Trust securing this Note or any obligation secured thereby.

              7.  Special Acceleration Event. From the date of this Note until
the day on which this Note is secured by the Collateral, if Maker sells any
shares of the common stock of Corporation acquired through the exercise of one
or more employee stock options, the unpaid principal balance of this Note shall
become immediately due and payable to the extent of one hundred percent (100%)
of the after-tax proceeds realized upon such sale, and Maker shall promptly
deliver those after-tax proceeds to the Company to the extent necessary to
satisfy the accelerated balance of this Note.

              8.  Late Fee; Default.

              a.  If any payment hereunder is not paid on or before the fifth
(5th) business day of the month during which any such payment first became due
and payable, Maker shall pay to Corporation a reasonable late or administrative
charge in the amount of five percent (5%) of the amount so unpaid.

              b.  Upon and after the occurrence of a default hereunder or any
other agreement or instrument evidencing, governing or securing this Loan (an
“Event of Default”), the Loan shall bear interest, payable upon demand, at the
lessor of twelve percent (12%) or the maximum rate allowed by law (the “Default
Rate”).

              c.  If any interest payment hereunder is not paid on of before the
fifth (5th) business day of the month during which such payment first became due
and payable, any interest so unpaid shall bear interest from the first day of
the month during which such payment first became due and payable until paid at
the Default Rate. Interest on the amount of interest so unpaid shall be
compounded monthly and shall be payable upon demand.

              d.  Maker and Corporation agree that the actual damages and costs
sustained by Corporation due to the failure to make timely payments would be
extremely difficult to measure and that the charges specified herein represent a
reasonable estimate by Maker and Corporation of a fair average compensation for
such damages and costs. Such charges shall be paid by Maker without prejudice to
the right of Corporation to collect any other

2



--------------------------------------------------------------------------------


amounts provided to be paid under this Note or any other agreement or, with
respect to late payments, to declare an Event of Default.

              9.  Employment. For purposes of applying the provisions of this
Note, Maker shall be considered to remain in Corporation’s employ for so long as
Maker renders services as a full-time employee of Corporation, any successor
entity or one or more of Corporation’s fifty percent (50%)-or-more owned
(directly or indirectly) subsidiaries.

              10.  Security. The obligations of Maker under this Note shall be
secured by a deed of trust recorded against real property (the “Collateral”)
owned by Maker and                          . The Collateral shall have a fair
market value, as reasonably determined by Corporation, of not less than
           Dollars ($           ) and otherwise be acceptable to Corporation in
its sole and absolute discretion. Within sixty (60) days after the date of this
Note, Maker shall provide to Corporation (i) a written description (including
address) of the property on which Maker proposes to grant to Corporation a deed
of trust (hereinafte r referred to as the “Designated Property”), (ii) a copy of
a recent preliminary title report (the “Preliminary Report”) for the Designated
Property and all documents listed as exceptions to title in the Preliminary
Report and (iii) such other documentation or information regarding the
Designated Property as Corporation shall reasonably require. Corporation shall
notify Maker in writing as to whether the Designated Property is acceptable to
Corporation within twenty (20) days after Corporation receives Maker’s written
notice identifying the Designated Property and all of the documentation required
in the preceding sentence. Corporation may accept or reject the Designated
Property as security for Maker’s obligations under this Loan for any or no
reason whatsoever in its sole and absolute discretion. If Corporation notifies
Maker that it will accept a lien on the Designated Property as security for
Maker’s obligations under this Note, Maker shall execute and deliver to Corpor
ation a deed of trust encumbering the Designated Property in the form attached
hereto as Exhibit A, If Corporation notifies Maker that it will not accept a
lien on the Designated Property as security for Maker’s obligations under this
Note, Maker shall provide Corporation with a lien of a deed of trust on other
real property acceptable to Corporation in its sole and absolute discretion. If
Corporation fails to notify Maker in writing of its acceptance of the Designated
Property as security for Maker’s obligations under this Note within the twenty
(20) day period referenced above, Corporation shall be deemed to have rejected
the Designated Property as security for Maker’s obligations under this Note. In
addition, the failure of Maker to execute and deliver to Corporation a deed of
trust in the form of Exhibit A, attached hereto, on real property acceptable to
Corporation within ninety (90) days after the date of this Note shall constitute
a default by Maker hereunder. Maker shall remain personally liable for payment
of this Note, and any other assets of Maker, in addition to the Collateral, may
be applied to the satisfaction of Maker’s obligations hereunder.

              11.  Collection. Maker agrees to pay on demand all the losses,
costs, and expenses (including, without limitation, attorneys’ fees and
disbursements) which Corporation incurs in connection with enforcement or
attempted enforcement of this Note, or the protection or preservation of
Corporation’s rights under this Note, whether by judicial proceedings or
otherwise. Such costs and expenses include, without limitation, those incurred
in connection with any workout or refinancing, or any bankruptcy, insolvency,
liquidation or similar proceedings.

              12.  Waiver. A waiver of any term of this Note, the Deed of Trust
or of any of the obligations secured thereby must be made in writing and signed
by a duly-authorized officer of Corporation and any such waiver shall be limited
to its express terms. No delay by Corporation in acting with respect to the
terms of this Note or the Deed of Trust shall constitute a waiver of any breach,
default, or failure of a condition under this Note, the Deed of Trust or the
obligations secured thereby. No single or partial exercise of any power under
this Note shall preclude any other or further exercise of such power or exercise
of any other power. Maker waives presentment, demand, notice of dishonor, notice
of default or delinquency, notice of acceleration, notice of protest and
nonpayment, notice of costs, expenses or losses and interest thereon, notice of
interest on interest and diligence in taking any action to collect any sums
owing under this Note or in proceeding against any of the rights or interests in
or to properties securing payment of this Note. Maker agrees to make all
payments under this Note without set-off or deduction and regardless of any
counterclaim or defense.

              13.  Conflicting Agreements. In the event of any inconsistencies
between the terms of this Note and the terms of any other document related to
the loan evidenced by the Note, the terms of this Note shall prevail.

3



--------------------------------------------------------------------------------


              14.  Governing Law. This Note shall be construed in accordance
with the laws of the State of California. This Note shall be binding on Maker
and his successors, assigns, personal representatives, heirs, and legatees, and
shall be binding upon and inure to the benefit of Corporation, any future holder
of this Note and their respective successors and assigns. Maker may not assign
or transfer this Note or any of his obligations hereunder without Corporation’s
prior written consent.

              15.  Time of Essence. Time is of the essence with respect to every
provision hereof.

 
  


 
  


/s/ Dennis Lundien

--------------------------------------------------------------------------------

 
  
DENNIS LUNDIEN



4



--------------------------------------------------------------------------------


EXHIBIT A

DEED OF TRUST





--------------------------------------------------------------------------------


EXHIBIT A

RECORDING REQUESTED BY
AND WHEN RECORDED MAIL TO: E*Trade Group, Inc.
c/o Brobeck, Phleger & Harrison LLP
One Market
Spear Street Tower
San Francisco, CA 94105
Attn:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SPACE ABOVE THIS LINE FOR RECORDER’S USE

DEED OF TRUST WITH ASSIGNMENT OF RENTS

              THIS DEED OF TRUST WITH ASSIGNMENT OF RENTS (this "Deed of Trust")
is made as of this       day of February, 2000, by Dennis Lundien and
                    , husband and wife (collectively, “Trustor”), whose address
is                                                                  , to CHICAGO
TITLE COMPANY, a California corporation ("Trustee"), for the benefit of E*TRADE
GROUP, INC., a Delaware corporation ("Beneficiary").

              Trustor irrevocably grants, transfers and assigns to Trustee in
trust, with power of sale that certain property located in     
                            , California, more particularly described in Exhibit
1 attached hereto, together with all improvements thereon, rights appurtenant
thereto and the rents, issues and profits thereof (collectively, the
“Property”), subject, however, to the right, power and authority hereinafter
given to and conferred upon Beneficiary to collect and apply such rents, issues
and profits, for the purpose of securing: (i) payment of the sum of One Million
Six Hundred Thousand and No/100 Dollars ($1,600,000.00) together with all
interest thereon according to the terms of that certain Note Secured by D eed of
Trust dated as of February   , 2000 (“Note”) made by Dennis Lundien and payable
to the order of Beneficiary, and extensions or renewals thereof; (ii) the
performance of each agreement of Trustor incorporated by reference or contained
herein or reciting it is so secured; and (iii) payment of additional sums and
interest thereon which may hereafter be loaned to Trustor, or their successors
or assigns, when evidenced by a promissory note or notes reciting that they are
secured by this Deed of Trust. The Property and any and all other collateral
pledged as security to Beneficiary are collectively referred to herein as the
“Collateral.”

        A.  To protect the security of this Deed of Trust, and with respect to
the Property, Trustor agrees:

              (1)  To keep the Property in good condition and repair; not to
remove or demolish any building thereon; to complete or restore promptly and in
good and workmanlike manner any building which may be constructed, damaged or
destroyed thereon and to pay when due all claims for labor performed and
materials furnished therefor; to comply with all laws affecting the Property or
requiring any alterations or improvements to be made thereon; not to commit or
permit waste thereof; not to commit, suffer or permit any act upon the Property
in violation of law; to cultivate, irrigate, fertilize, fumigate, prune and do
all other acts which from the character or use of the Property may be reasonably
necessary, the specific enumerations herein not excluding the general.

              (2)  To provide, maintain and deliver to Beneficiary insurance
policies satisfactory to and with loss payable to Beneficiary. The amount
collected under any earthquake, fire or other insurance policy may be applied by
Beneficiary to any indebtedness secured hereby and in such order as Beneficiary
may determine, or at option of Beneficiary the entire amount so collected or any
part thereof may be released to Trustor. Such application or release shall not
cure or waive any default or notice of default hereunder or invalidate any act
done pursuant to the Note or otherwise.

              (3)  To appear in and defend any action or proceeding purporting
to affect the security hereof or the rights or powers of Beneficiary or Trustee;
and to pay all costs and expenses, including cost of evidence of title and
attorney’s fees in a reasonable sum, in any action or proceeding in which
Beneficiary or Trustee may appear, and in any suit brought by Beneficiary or
Trustee to foreclose this Deed of Trust.

              (4)  To pay, at least ten days before delinquency, all taxes and
assessments affecting the Property, including assessments on appurtenant water
stock; and to pay, when due, all encumbrances, charges and

1



--------------------------------------------------------------------------------


 liens, with interest, on the Property or any part thereof, which appear to be
prior or superior hereto and all costs, fees and expenses incurred by
Beneficiary or Trustee in connection with this Deed of Trust.

              Should Trustor fail to make any payment or to do any act as herein
provided, then Beneficiary or Trustee, but without obligation so to do and
without notice to or demand upon Trustor and without releasing Trustor from any
obligation hereof, may make or do the same in such manner and to such extent as
either may deem necessary to protect the security hereof, Beneficiary or Trustee
being authorized to enter upon the Property for such purposes; appear in and
defend any action or proceeding purporting to affect the security hereof or the
rights or powers of Beneficiary or Trustee; pay, purchase, contest or compromise
any encumbrance, charge, or lien which in the judgment of either appears to be
prior or superior hereto and, in exercising any such powers, pay necessary
expenses, employ counsel and pay his or her reasonable fees.

              (5)  To pay immediately and without demand all sums so expended by
Beneficiary or Trustee, with interest from date of expenditure at the amount
then applicable under the Note, and to pay for any statement provided for by law
in effect at the date hereof regarding the obligation secured hereby, any amount
demanded by Beneficiary or Trustee not to exceed the maximum allowed by law at
the time when said statement is demanded.

B.  It is further agreed:

              (1)  That any award of damages in connection with any condemnation
for public use of or injury to the Property or any part thereof is hereby
assigned and shall be paid to Beneficiary who may apply or release such moneys
received in the same manner and with the same effect as above provided for
disposition of proceeds of insurance.

              (2)  That by accepting payment of any sum secured hereby after its
due date, Beneficiary does not waive its right either to require prompt payment
when due of all other sums so secured or to declare default for failure so to
pay.

              (3)  That at any time or from time to time, without liability
therefor and without notice, upon written request of Beneficiary and
presentation of this Deed of Trust and the Note for endorsement, and without
affecting the personal liability of any person for payment of the indebtedness
secured hereby, Beneficiary or Trustee may reconvey any part of the Property,
consent to the making of any map or plat thereof, join in granting any easement
thereon, or join in any extension agreement or any agreement subordinating the
lien or charge hereof.

              (4)  That upon written request of Beneficiary stating that all
sums secured hereby have been paid, and upon surrender of this Deed of Trust and
the Note to Trustee for cancellation and retention or other disposition as
Trustee in its sole discretion may choose and upon payment of its fees, Trustee
shall reconvey, without warranty, the Property then held hereunder. The Grantee
in such reconveyance may be described as “the person or persons legally entitled
thereto.”

              (5)  That as additional security, Trustor hereby gives to and
confers upon Beneficiary the right, power and authority, during the continuance
of these trusts to collect the rents, issues and profits of the Property,
reserving unto Trustor the right, prior to any default by Trustor in payment of
any indebtedness secured hereby or in performance of any agreement hereunder or
under the Note, to collect and retain such rents, issues and profits as they
become due and payable. Upon any such default, Beneficiary may at any time
without notice, either in person, by agent, or by a receiver to be appointed by
a court, and without regard to the adequacy of any security for the indebtedness
hereby secured, enter upon and take possession of the Property or any part
thereof, in its own name sue for or otherwise collect such rents, issues, and
profits, including those past due and unpaid, and apply the same, less costs and
expenses of operation and collection, including reasonable attorneys’ fees, upon
any indebtedness secured hereby, and in such order as Beneficiary may determine.
The entering upon and taking possession of the Property, the collection of such
rents, issues and profits and the application thereof as aforesaid, shall not
cure or waive any default or notice of default hereunder or invalidate any act
done pursuant to such notice.

              (6)  That upon default by Trustor in the payment of any
indebtedness secured hereby or in performance of any agreement hereunder, or
upon the occurrence of any Event of Acceleration or any other default by Trustor
in the payment or performance of any obligation reader the Note, Beneficiary may
declare all sums secured hereby immediately due and payable by delivery to
Trustee of written declaration of default and demand for sale and of written
notice of default and of election to cause the Property to be sold, which notice
Trustee shall cause

2



--------------------------------------------------------------------------------


to be filed for record. Beneficiary also shall deposit with Trustee this Deed of
Trust, the Note and all documents evidencing expenditures secured hereby.

              After the lapse of such time as may then be required by law
following the recordation of said notice of default, and notice of sale having
been given as then required by law, Trustee, without demand on Trustor, shall
sell the Property at the time and place fixed by it in said notice for sale,
either as a whole or in separate parcels, and in such order as it may determine,
at public auction to the highest bidder for cash in lawful money of the United
States, payable at the time of sale. Trustee may postpone the sale of all or any
portion of the Property by public announcement at such time and place of sale,
and from time to time thereafter may postpone such sale by public announcement
at the time fixed by the preceding postponement. Trustee shall deliver to such
purchaser its deed conveying the property so sold, but without any covenant or
warranty, express or implied. The recitals in such deed of many matters of facts
shall be conclusive proof of the truthfulness thereof. Any person, including
Trustor, Trustee, or Beneficiary as hereinafter defined, may purchase at such
sale.

              After deducting all costs, fees and expenses of Trustee and of
this trust, including cost of evidence of title in connection with sale, Trustee
shall apply the proceeds of sale to payment of (in the following order of
priority): all sums owing under the terms hereof or under the Note, not then
repaid, with accrued interest at the amount allowed by law in effect at the date
hereof; all other sums then secured hereby; and the remainder, if any, to the
person or persons legally entitled thereto.

              (7)  Beneficiary or any successor in ownership of any indebtedness
secured hereby may, from time to time, by instrument in writing, substitute a
successor or successors to any Trustee named herein or acting hereunder, which
instrument, executed by Beneficiary and duly acknowledged and recorded in the
office of the recorder of the county or counties where the Property is situated,
shall be conclusive proof of proper substitution of such successor Trustee or
Trustees, who shall, without conveyance from Trustee’s predecessor, succeed to
all its title, estate, rights, powers and duties. Said instrument must contain
the name of the original Trustor, Trustee and Beneficiary hereunder, the book
and page where this Deed of Trust is recorded and the name and address of the
new Trustee.

              (8)  This Deed of Trust applies to, inures to the benefit of, and
binds all parties hereto, their heirs, legatees, devisees, administrators,
executors, successors, and assigns. The term “Beneficiary” shall mean the owner
and holder, including pledgees, of the Note secured hereby, whether or not named
as Beneficiary herein. In this Deed of Trust, whenever the context so requires,
the masculine gender includes the feminine and/or the neuter, and the singular
number includes the plural.

              (9)  Trustee accepts this trust when this Deed of Trust, duly
executed and acknowledged, is made a public record as provided by law. Trustee
is not obligated to notify any party hereto of pending sale under any other Deed
of Trust or of any action or proceeding in which Trustor, Beneficiary or Trustee
shall be a party unless brought by Trustee.

              (10)  Beneficiary may charge for a statement regarding the
obligation secured hereby, provided the charge thereof does not exceed the
maximum allowed by law.

              (11)  The undersigned Trustor, requests that a copy of any notice
of default and any notice of sale hereunder be mailed to him or her at his or
her address hereinbefore set forth.

              (12)  This Deed of Trust is further subject to the terms and
conditions set forth in Addendum to this Deed of Trust attached hereto and
incorporated herein by this reference.

              (13)  This Deed of Trust shall be governed by the laws of the
state of California and all applicable federal laws.

              (14)  Any married person who executes this Deed of Trust as a
Trustor and who is obligated under the Note or any other instrument relating
thereto or hereto agrees that any money judgment which Beneficiary or Trustee
obtains pursuant to the terms of this Deed of Trust or any other obligation of
fleet married person secured by this Deed of Trust may be collected by execution
upon that person’s separate property and any community property of which that
person is a manager.

3


--------------------------------------------------------------------------------


              IN WITNESS WHEREOF, Trustor has executed this Deed of Trust
effective as of the date first set forth above.

 
  
[name]

 
  




--------------------------------------------------------------------------------

 
  
[spouse]

 

4



--------------------------------------------------------------------------------


STATE OF CALIFORNIA                          ) 
COUNTY OF                                                 )

        On                                      , 2000 before me,
                                             , Notary Public, personally
appeared                             , personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person whose name is subscribed
to the within instrument and acknowledged to me that she executed the same in
her authorized capacity, and th at by her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

WITNESS my hand and official seal. (SEAL)


 
  




--------------------------------------------------------------------------------

 
  


Signature of Notary  
  


STATE OF CALIFORNIA                         ) 
COUNTY OF                                                 )

        On                                      , 2000 before me,
                                             , Notary Public, personally
appeared                             , personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
authorized capacity, and tha t by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.

WITNESS my hand and official seal. (SEAL)


 
  




--------------------------------------------------------------------------------

 
  


Signature of Notary  
  




5


--------------------------------------------------------------------------------


EXHIBIT 1

Property





--------------------------------------------------------------------------------


ADDENDUM

              THIS ADDENDUM is attached to, and made a part of, that certain
Deed of Trust With Assignment of Rents (the “Deed of Trust”) dated February    ,
2000 executed by                                   and  
                            , as Trustor, to CHICAGO TITLE COMPANY, a California
corporation, as Trustee, for the benefit and security of E*TRADE GROUP, INC., a
Delaware corporation, as Beneficiary. Capitalized terms used herein and not
otherwise defined herein shall have the same meaning as in the Deed of Trust.

              In addition to the terms and conditions set forth in the Deed of
Trust, the following provisions are hereby incorporated as if fully set forth
therein.

              1.  Due on Sale or Encumbrance. If Trustor shall convey or
alienate the Property or any part thereof or interest therein, or shall be
divested of its title to the Property in any manner, whether voluntary or
involuntary, any indebtedness or obligation secured by the Deed of Trust,
irrespective of the maturity date expressed in the Note, shall become
immediately due and payable at the option of Beneficiary, without demand or
notice.

              2.  Hazardous Materials. Trustor represents and warrants that, to
the best of its knowledge, no hazardous materials (which shall mean any material
or substance that, whether by its nature or use, is now or hereafter defined as
a hazardous waste, hazardous substance, pollutant or contaminant under any
environmental laws or regulations or which is toxic, explosive, corrosive,
flammable, infectious, radioactive, carcinogenic, mutagenic or otherwise
hazardous) are located at, on, in, under or about the Property and that the
Property is in full compliance with all such environmental laws and regulations.
Trustor shall comply in all respects with all environmental laws and regulations
and will not generate, release, store, handle, process, dispose of or otherwise
use any hazardous materials on or about the Property, Trustor shall defend,
indemnify and hold harmless Beneficiary and its officers, dire ctors and
shareholders from and against any and all claims, demands, penalties, causes of
actions, fines, liabilities, settlements, damages, costs or expenses of whatever
kind or nature, known or unknown, foreseen or unforeseen, contingent or
otherwise arising out of, or in any way related to (i) any breach by Trustor of
the provisions of this paragraph, (ii) the release, disposal, spillage,
discharge, emission, leakage, generation, release or threatened release of any
hazardous materials in, on, under or about the Property, (iii) any personal
injury arising out of or related thereto or (iv) any violation of any such
environmental laws or regulations. To the extent applicable, Beneficiary shall
have all the rights and remedies under California Code of Civil Procedure
Sections 564(c) and 726.5 and California Civil Code Section 2929.5.

              3.  Events of Default. In addition to the defaults set forth in
the Deed of Trust (which shall be deemed “Events of A cceleration” for purposes
of the Note), each of the following events shall also constitute an Event of
Default:

                     a.  Trustor shall become insolvent or generally shall not
be paying its debts as they become due, as defined in the Bankruptcy Reform Act,
Title 11 of the United States Code, as amended from time to time (the
“Bankruptcy Code”) or shall file a voluntary petition in bankruptcy seeking to
effect a plan or other arrangement with creditors or seek any other relief under
the Bankruptcy Code or under any other state or federal law relating to
bankruptcy or other relief for debtors;

                     b.  Any court or similar tribunal shall enter a decree or
order appointing a receiver, trustee, assignee in bankruptcy or insolvency of
Trustor or of the Property or shall enter a decree or order for relief in any
involuntary case under the Bankruptcy Code; or

                     c.  The occurrence of any breach, default or failure under
any other deed of trust, mortgage or other security agreement or interest
encumbering the Property.

                     d.  The failure of Trustor to pay any principal or interest
evidenced by that certain Note Secured by Deed of Trust (the “Note”) of even
date herewith from Trustor to Beneficiary, within five (5) days of the date so
provided for therein;

                     e.   The failure by Trustor to perform or comply with any
other material obligation, covenant or condition contained in this Deed of Trust
within ten (10) days following written notice from Beneficiary of such failure;
or 

1


--------------------------------------------------------------------------------


                   f.   If any hazardous materials are found in, on, under or
about the Property, or if Trustor becomes subject to any proceeding or
investigation pertaining to the release by Trustor or any other person of any
hazardous materials into the environment or to any violation of any
environmental laws and Trustor fails to cure the same within such time as may be
provided by applicable law.

 
  
“Trustor”

 
  




--------------------------------------------------------------------------------

 
  
Dennis Lundien

 
  


 
  




--------------------------------------------------------------------------------

 
  


--------------------------------------------------------------------------------

2


--------------------------------------------------------------------------------


STATE OF CALIFORNIA                         ) 
COUNTY OF                                                 )

        On                                      , 2000 before me,
                                             , Notary Public, personally
appeared                             , personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person whose name is subscribed
to the within instrument and acknowledged to me that she executed the same in
her authorized capacity, and th at by her signature on the instrument the
person, or the entity upon behalf of which the person acted, executed the
instrument.

WITNESS my hand and official seal. (SEAL)


 
  




--------------------------------------------------------------------------------

 
  


Signature of Notary  
  


STATE OF CALIFORNIA                         ) 
COUNTY OF                                                 )

        On                                      , 2000 before me,
                                             , Notary Public, personally
appeared                             , personally known to me (or proved to me
on the basis of satisfactory evidence) to be the person whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
authorized capacity, and tha t by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.

WITNESS my hand and official seal. (SEAL)


 
  




--------------------------------------------------------------------------------

 
  


Signature of Notary  
  


3